Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Claims 1,4,6-21 are under examination.  

Response to Applicants’ Amendments
Because the claims have been significantly amended, the previous rejections were withdrawn and new rejections put forth.

Claim 1(step g) has been amended to state the following….”the seeding is carried out with a (keratinocytes + melanocytes)/fibroblast ratio is equal to or greater than 9/1 and less than or equal to 19/1.”   There is no support for this in the specification.  This amendment constitutes new matter.

	The examples in applicants’ specification have more precise information of how many fibroblast, melanocytes, and keratinocytes are present.  The examples are much more definite and they are better defined concerning the amount of cells present.  Amending the claims to include the specific details in the examples would help to further push the claims towards an allowance.  Examiner would welcome an interview with attorneys to discuss this.

Claim Objections
Claim 1 (step g) is objected to because of the following informalities:  “ratio is equal to” should be –ratio equal to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been amended to state, “the seeding is carried out with a (keratinocytes + melanocytes)/fibroblast ratio is equal or greater than 9/1 and less than or equal to 19/1.”  This ratio is stating that the predominant cell types present are the keratinocytes and melanocytes.  This contradicts what was previously claimed and some of the teachings in the specification.  Page 30 of the specification states, “In the present invention presently disclosed subject matter, the seeding of the dermal substitute of step g can be advantageously carried out with a (keratinocytes + melanocytes)/fibroblasts ratio of 9 to 19.”  This is saying that the ratio is 9 (keratinocytes + melanocytes) to 19 fibroblast cells.  This is actually stating that fibroblast cells are the prominent cell type which contradicts the new claim amendment.  This rejection is made because the new amendment does not have adequate support in the specification.  

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657